Exhibit No. 21 Subsidiaries of the Registrant The following is a complete and accurate list of all subsidiaries of the Company, the state or other jurisdiction of their incorporation or organization and other names, if any, under which they conduct business. Name of Entity State or Other Jurisdiction of Incorporation or Organization Other Names Under Which It Conducts Business Juhl Energy Development, Inc.1 Minnesota Juhl Wind (f/k/a) Juhl Energy Services, Inc.2 Minnesota None f/k/a DanMar & Associates, Inc. Next Generation Power Systems, Inc. South Dakota None Juhl Renewable Assets, Inc.3 Delaware None f/k/a Juhl Wind Asset Investment, Inc. and f/k/a Juhl Wind Project Lending, Inc. Juhl Renewable Energy Systems, Inc. Delaware PVPower Power Engineers Collaborative, LLC Illinois None 1 Juhl Energy Development, Inc. owns 100% of Winona Wind Holdings, LLC 2 Juhl Energy Services, Inc. owns 100% of Juhl Tower Services, Inc. (a Delaware corporation) 3 Juhl Renewable Assets, Inc. owns 100% of 5045 Wind Partners, LLC (an Iowa limited liability company) which in turn owns 100% of (i) Windwalkers, LLC (an Iowa limited liability company) and (iiI) Roeder Family Wind Farm, LLC (an Iowa limited liability company) Juhl Renewable Assets, Inc. also holds a significant interest in the following entities: Woodstock Hills, LLC (a Delaware limited liability company) Juhl Valley View, LLC (a Delaware limited liability company)
